DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8 and 16 have been amended to include a limitation recited in claim 1. Groups of claims, as being amended, are no longer independent or distinct from each other. The restriction requirement as set forth in the Office action mailed on January 29th, 2021 is hereby withdrawn.
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on March 29th, 2021, has been entered. 
Upon entrance of the Amendment, claims 8 and 16 were amended. Claims 1-20 are currently pending. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-9, 11-13, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasai (U.S. Patent No. 7,306,695).
Regarding to claim 1, Kasai teaches an apparatus, comprising:
a product substrate including a transfer location on a transfer surface of the product substrate (Fig. 6A, transfer location is the center region above member 24, transfer surface is upper surface of sheet 5), at least a portion of an area surrounding the transfer location having ripples in a profile thereof (ripples profile of sheet 5), such that:
an apex on an individual ripple is a point on a first plane (Fig. 6A), and
a trough on the individual ripple is a point on a second plane that is substantially parallel with the first plane (Fig. 6A); and
a semiconductor die (Fig. 6A, element 6, column 6, lines 26-27) defined, at least in part, by a first surface (upper surface of element 6) adjoined to a second surface (sidewall surface of element 6) that extends in a direction transverse to the first surface, the semiconductor die being disposed on the transfer surface between the first plane and the second plane such that the second surface of the semiconductor die extends transverse to the first plane and the second plane (Fig. 6A).
Regarding to claim 2, Kasai teaches the ripples are formed, at least in part, by material that is displaced when transferring the semiconductor die onto the product substrate (the ripples are formed by material 5 that is displaced when transferring the semiconductor die onto the product substrate).
Regarding to claim 5, Kasai teaches the semiconductor die is further defined in part by a third surface (lower surface of element 6) that is opposite the first surface and adjoined to the the bottom surface of chip 6 is below the first plane).

    PNG
    media_image1.png
    732
    1242
    media_image1.png
    Greyscale

Regarding to claim 6, Kasai teaches at least a portion of each of the first surface and the second surface is in contact with the transfer surface (Fig. 6A).
Regarding to claim 7, Kasai teaches the second surface includes a pair of opposing surfaces at respective ends of the first surface of the semiconductor die (Fig. 6A, the two sidewalls of die 6 are at two ends of upper surface of the die), and at least a portion of each of the opposing surfaces of the semiconductor die are in contact with the transfer surface (Fig. 6A, the lowest points of the sidewalls contact the transfer surface).
Regarding to claim 8, Kasai teaches a method for transferring a semiconductor die, comprising:
providing a semiconductor die having at least a first surface and a second surface, the second surface adjoined to the first surface and extending in a direction transverse to the 6, first surface is top surface of die 6, second surface is sidewall surface of die 6);
providing a product substrate including a transfer location on a transfer surface of the product substrate (Fig. 6A, transfer location is the center region above member 24, transfer surface is upper surface of sheet 5 where it contacts with the die);
positioning the semiconductor die to be transferred with the transfer location on the transfer surface of the product substrate (Fig. 6A, positioning the semiconductor die 6 transferred with the transfer location on the transfer surface of the product substrate); and
transferring the semiconductor die onto the transfer location on the transfer surface of the product substrate (Fig. 1, Fig. 6A), the transferring:
displacing at least a portion of material of the product substrate so as to create a ripple around the semiconductor die, the ripple including an apex and a trough (Fig. 6A), wherein:
the apex is a point on the ripple on a first plane (Fig. 6A), and
the trough is a point on the ripple on a second plane that is substantially parallel with the first plane (Fig. 6A), and
placing the semiconductor die between the apex and the trough (Fig. 6A).
Regarding to claim 9, Kasai teaches the transferring causes at least a portion of each of the first surface and the second surface to be in contact with the transfer surface, respectively (Figs. 6A-B).
Regarding to claim 11, Kasai teaches the transferring causes at least a portion of the material to be displaced a lateral distance away from the semiconductor die (Fig. 6A to Fig. 6B).
Regarding to claim 12, Kasai teaches the transfer surface of the product substrate includes at least one depression (Fig. 6A), and wherein transferring the semiconductor die includes aligning the semiconductor die within the at least one depression (Fig. 6A).
Regarding to claim 13, Kasai teaches the semiconductor die further includes a third surface opposite the first surface and adjoined to the first surface of the semiconductor die via the second surface, and wherein the transferring causes at least a portion of the third surface to be in contact with a respective portion of the transfer surface (Fig. 6A, third surface is the bottom surface of die 6, portion of the bottom surface in contact with a respective portion of the transfer surface on sheet 5).
Regarding to claim 15, Kasai teaches the transferring transfers more than one semiconductor die, and wherein at least a portion of each of the first and the second surface of a respective semiconductor die is in contact with the transfer surface of the product substrate (Fig. 1, column 3, lines 28-30).
Regarding to claim 16, Kasai teaches an apparatus (Fig. 1 and Fig. 6) having a semiconductor die thereon, the apparatus formed by the method comprising:
positioning a semiconductor die to be transferred onto a product substrate including a transfer location on a transfer surface, the semiconductor die including at least a first surface and a second surface extending in a direction transverse to the first surface (Fig. 6A, element 6, first surface is top surface of die 6, second surface is sidewall surface of die 6); and
transferring the semiconductor die onto the transfer location on the transfer surface of the product substrate (Fig. 6A, transfer location is center region above member 24, transfer surface is upper surface of sheet 5
displaces at least a portion of material of the product substrate creating a ripple on the product substrate wherein the ripple includes an apex forming a top point of the ripple and a trough forming a bottom point of the ripple (Fig. 6A), and
disposes at least a portion of the semiconductor die below the apex of the ripple (Fig. 6A).

    PNG
    media_image2.png
    797
    1108
    media_image2.png
    Greyscale

Regarding to claim 17, Kasai teaches the ripple forms a barrier projection around the semiconductor die (Fig. 6A). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kasai (U.S. Patent No. 7,306,695), as applied to claim 1 above, in view of Wilde (U.S. Patent No. 4,667,402).
Regarding to claim 3, Kasai does not explicitly disclose the transfer surface of the product substrate includes a circuit trace and the semiconductor die is positioned on the circuit trace. Wilde teaches a product substrate includes a circuit trace and the semiconductor die is positioned on the circuit trace (Figs. 1-2, column 2, lines 16-22). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kasai in view of Wilde to include in the transfer surface of the product substrate a circuit trace and position the semiconductor die on the circuit trace in order to make the transfer method useful for a particular application.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kasai (U.S. Patent No. 7,306,695), as applied to claim 1 above, in view of Zhu et al. (U.S. Patent Application Publication No. 2018/0006083).
Regarding to claim 4, Kasai does not explicitly disclose the semiconductor die is an unpackaged LED. Zhu teaches transferred semiconductor die is an unpackaged LED ([0037], lines 1-5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kasai in view of Zhu to configure the semiconductor die to be an unpackaged LED in order to make the transfer method useful for a particular application.
Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kasai (U.S. Patent No. 7,306,695), as applied to claim 8 above, in view of Wilde (U.S. Patent No. 4,667,402).
Regarding to claim 10, Kasai does not explicitly disclose applying a conductive trace to the transfer surface, and wherein the transferring positions the semiconductor die on the conductive trace. Wilde teaches applying a conductive trace to a transfer surface, and wherein the transferring positions the semiconductor die on the conductive trace (Figs. 1-2, column 2, lines 16-22). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kasai in view of Wilde to apply a conductive trace to the transfer surface and have the transferring positions the semiconductor die on the conductive trace in order to make the transfer method useful for a particular application.
Regarding to claim 14, Kasai does not explicitly disclose fusing at least a portion of the first surface or second surface to the transfer surface. Wilde teaches fusing at least a portion of the first surface or second surface to the transfer surface (Figs. 1-2, column 2, lines 21-23, soldering is type of fusing). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kasai in view of Wilde to fuse at least a portion of the first surface or second surface to the transfer surface in order to increase adhesion, thus to increase reliability.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kasai (U.S. Patent No. 7,306,695), as applied to claim 16 above, in view of Wilde (U.S. Patent No. 4,667,402).
Regarding to claim 18, Kasai does not explicitly disclose applying a conductive trace to the transfer surface, and wherein the semiconductor die is transferred onto the conductive trace. 
Regarding to claim 19, Kasai does not explicitly disclose the transferring fuses at least a portion of the first surface or the second surface to the transfer surface. Wilde teaches the transferring fuses at least a portion of the first surface or the second surface to the transfer surface (Figs. 1-2, column 2, lines 21-23, soldering is type of fusing). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kasai in view of Wilde to fuse at least a portion of the first surface or the second surface to the transfer surface in order to increase adhesion.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kasai (U.S. Patent No. 7,306,695), as applied to claim 16 above.
Regarding to claim 20, Kasai teaches as modified does not explicitly disclose the transferring results in an entirety of the semiconductor die being disposed below the apex of the ripple.  However, it would have been an obvious matter of design choice to have the transferring resulting in an entirety of the semiconductor die being disposed below the apex of the ripple, since applicant has not disclosed that disposing an entirety of the semiconductor die below the apex of the ripple solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well when only a portion of the semiconductor die being disposed below the apex of the ripple (for ex., Figs. 15-16 of the instant application). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467.  The examiner can normally be reached on M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.